Citation Nr: 1758717	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-12 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to November 18, 2010, for the award of additional compensation benefits for a dependent spouse.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to July 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the appeal is now with the RO in Waco, Texas.  

In May 2017, the Veteran participated in a videoconference hearing with the undersigned judge.  A transcript of the hearing is of record.  

This appeal is comprised of paper files, documents contained in the Virtual VA paperless claims processing system, and documents contained in the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  A notification letter was sent to the Veteran on February 18, 2009, informing him that he was awarded disability compensation at a 30 percent rate without dependents, effective December 16, 2008; VA requested additional information regarding the Veteran's dependents at that time.

2.  On November 18, 2010, the Veteran submitted an application for dependency including VA Form 21-686c, Declaration of Status of Dependents, which listed his spouse.

3.  In a September 2011 administrative decision, the RO granted the Veteran's request for dependency for the Veteran's spouse, effective November 18, 2010.

4.  As of December 1995, the Veteran's claims file contained copies of his marriage certificate to his current spouse as well as a divorce decree pertaining to his previous marriage.

5.  VA previously communicated directly with the Veteran's spouse during adjudication of an apportionment claim.

6.  The Veteran has credibly asserted that VA sent the February 2009 notification letter to the wrong address.


CONCLUSION OF LAW

The criteria for payment of additional compensation for a dependent spouse, effective December 16, 2008, have been met.  38 U.S.C. §§ 1115, 5107, 5110 (2012); 38 C.F.R. §§ 3.31, 3.151, 3.401 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Earlier Effective Date of Award

The Veteran contends that he is entitled to an effective date prior to November 18, 2010, for the award of additional compensation benefits for a dependent spouse.  

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f),(n); 38 C.F.R. § 3.401(b)(1).  Marriage is established by evidence including an abstract of the public record of a marriage, or copy of the church record of marriage, containing sufficient data to identify the parties, date and place of the marriage and the number of prior marriages shown on the official record.  38 C.F.R. § 3.205(a).

In this case, VA, on its own initiative, increased the Veteran's rating for residuals, right malleolar fracture with osteoarthritis, which was noncompensable, to 10 percent, effective December 16, 2008.  VA sent a notification to the Veteran alerting him of the increased rating on February 18, 2009.  Without specifying, VA stated that the information the Veteran previously sent about his dependents was not complete and requested that he send in another form.  The Veteran ultimately submitted a VA Form 21-686c on November 18, 2010.  In a September 2011 administrative decision, VA added the Veteran's spouse to his award as of November 18, 2010.  VA denied the Veteran's claim for an earlier effective date as he filed his dependency paperwork over a year after he was notified of his award.

The Veteran asserts that he is entitled to an effective date of February 18, 2009, which is the date a letter was sent from VA to notify him that he was awarded a combined 30 percent rating as a result of an increased disability rating.  However, VA informed the Veteran via the February 2009 notification that he was granted a combined 30 percent rating as of December 16, 2008.  VA allows for the grant of dependency based on the effective date of the commencement of the Veteran's increased award.  See 38 C.F.R. §§ 3.400(o), 3.401(b).  As such, the earliest effective date possible for the award of additional compensation benefits for a dependent spouse is December 16, 2008.  

The Board has determined that an earlier effective date is warranted.  Generally, the failure to respond to an incomplete application is fatal until the date of completing the application.  See C.F.R. § 3.401(b).  However, as of December 1995, the Veteran's claims file has contained both the divorce decree regarding his previous marriage as well as his marriage certificate pertaining to his current marriage.  Also of record is a claim by the Veteran's current spouse seeking apportionment, which includes communications directly between VA and his spouse.  During his May 2017 Board hearing, the Veteran also asserted that VA sent the February 2009 notification letter to the wrong address.  The Board finds his assertion is credible, especially in light of the fact that the record contains evidence of returned mail and evidence of VA's utilization of multiple addresses to attempt to communicate with the Veteran only a few months before the February 2009 notification of the increased rating award.  

In light of the VA's previous acknowledgement of the Veteran's marriage and the likelihood that VA may have been responsible for mailing a critical notification to the wrong address, the Board finds that the evidence of record favors an earlier effective date for the award of additional compensation benefits for a dependent spouse.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.



ORDER

Payment of additional compensation for a dependent spouse, effective December 16, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


